           Case 2:19-cv-01482-GMN-BNW Document 6 Filed 12/29/20 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     SHIRLEY VARGAS,                                   )
 4                                                     )
                           Plaintiff,                  )        Case No.: 2:19-cv-01482-GMN-BNW
 5
            vs.                                        )
 6                                                     )                      ORDER
     STEPHEN ROGERS; JILL ROGERS;                      )
 7   GENESIS REALTY GROUP,                             )
                                                       )
 8                         Defendants.                 )
 9                                                     )

10          Pending before the Court is the Report and Recommendation (“R&R”) of United States

11   Magistrate Judge Brenda Weksler, (ECF No. 5), which recommends that the case be dismissed

12   without prejudice.

13          A party may file specific written objections to the findings and recommendations of a

14   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);

15   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo

16   determination of those portions to which objections are made. Id. The Court may accept, reject,

17   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.

18   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is

19   not required to conduct “any review at all . . . of any issue that is not the subject of an

20   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized

21   that a district court is not required to review a magistrate judge’s report and recommendation

22   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,

23   1122 (9th Cir. 2003).

24          Here, no objections were filed, and the deadline to do so, December 23, 2020, has

25   passed. (See Min. Order, ECF No. 5).


                                                  Page 1 of 2
         Case 2:19-cv-01482-GMN-BNW Document 6 Filed 12/29/20 Page 2 of 2




 1       Accordingly,
 2       IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 5), is
 3   ACCEPTED AND ADOPTED in full.
 4       IT IS FURTHER ORDERED that the case is DISMISSED without prejudice.
 5       The Clerk of Court shall close the case.
 6                   29 day of December, 2020.
         DATED this _____
 7
 8
 9                                             ___________________________________
                                               Gloria M. Navarro, District Judge
10                                             United States District Court
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                                             Page 2 of 2
